DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,6,8,11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2020/0365718 A1 to Lee et al., “Lee”.
Regarding claim 1, Lee discloses a transistor (e.g. FIG. 2H) comprising:
a buffer layer (104, ¶ [0013],[0016]);
source and drain contacts (114 and 116, ¶ [0018]) (indirectly) on the buffer layer,
a barrier layer (108, ¶ [0013],[0017]) (indirectly) on the buffer layer, wherein the barrier layer (108) is arranged between the source and drain contacts;
a conductive member (109) on the barrier layer, wherein the conductive member comprises a p-doped III-V compound (¶ [0039]);
a dielectric stack (110 and 112, ¶ [0018]-[0020]) on the barrier layer and on the conductive member (109), wherein the dielectric stack comprises a first dielectric layer (110) and a second dielectric layer (112) on the first dielectric layer,
a first trench (FIG. 2F trench 118, ¶ [0028]) extending through the dielectric stack to the conductive member (109) and a second trench (FIG. 2F trench 120 or 122, ¶ [0028]) extending through the dielectric stack to the first dielectric layer (110); and
a gate metal (FIG. 2G metal 124/126, ¶ [0028]) on the dielectric stack, wherein the gate metal (portion 124) contacts the conductive member (109) through the first trench (118), and wherein the gate metal (portion 130 or 132, ¶ [0033]) contacts the first dielectric layer (110) through the second trench (120 or 122).

Regarding claim 2, Lee anticipates the transistor of claim 1, and Lee further discloses wherein the second trench (130 or 132) of the dielectric stack is between the drain contact (116) and the conductive member (109).

Regarding claim 3, Lee anticipates the transistor of claim 1, and Lee further discloses wherein the gate metal (e.g. portion 128 as pictured, ¶ [0027]) is at least partially disposed on the second dielectric layer (112).

Regarding claim 4, Lee anticipates the transistor of claim 1, and Lee further discloses wherein the conductive member (109) has a surface (lower surface) in contact with the barrier layer (108) and side walls transverse to the surface, wherein the first dielectric layer (110) contacts the side walls of the conductive member (109).

Regarding claim 6, Lee anticipates the transistor of claim 1, and Lee further discloses wherein the second trench (120) is adjacent to (as pictured) the first trench (118).

Regarding claim 8, Lee anticipates the transistor of claim 1, and Lee further discloses (FIG. 2F) wherein the first trench (118) is arranged over the conductive member (109).

Regarding claim 11, Lee anticipates the transistor of claim 1, and Lee further discloses wherein the buffer layer (104) comprises a III-V semiconductor material (¶ [0016]).

Regarding claim 12, Lee anticipates the transistor of claim 1, and Lee further discloses wherein the second dielectric layer (112) has a different material composition (¶ [0019]) than the first dielectric layer (110).

Regarding claim 13, Lee anticipates the transistor of claim 1, and Lee further discloses wherein the III-V compound comprises GaN (¶ [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0365718 A1 to Lee et al., “Lee”, in view of U.S. Patent Application Publication Number 2020/0373420 A1 to Chou et al., “Chou”.
Regarding claim 5, Lee anticipates the transistor of claim 1, and although Lee further discloses wherein the widths of the first and second trenches (filled with 124 and 130/132) may be different (¶ [0035]), Lee fails to clearly state wherein the second trench is wider than the first trench.
Chou teaches (e.g. FIG. 3) wherein a width of a second trench (W1) may be increased as the distance between the gate electrode and the drain (¶ [0032]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee with the second trench wider than the first trench as suggested by Chou in order to optimize the width based upon the gate to drain length such that the gate metal layer subsequently formed and serving as the gate electrode can serve as a field plate to more effectively reduce the risk of the gate structure suffering from a high electric field (Chou ¶ [0032]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the width determines or is determined by the gate to drain length making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 7, Lee anticipates the transistor of claim 1, and Lee suggests in the drawings wherein the second trench (120 or 122) is deeper than the first trench (118, due to etching down to conductive block 109, see Examiner-annotated figure below):

    PNG
    media_image1.png
    363
    649
    media_image1.png
    Greyscale

However, it is unclear whether the drawings of Lee are intended to be to scale (or relative dimensions to scale) and therefore Lee fails to clearly state in sufficient detail for anticipation wherein the second trench (120 or 122) is deeper than the first trench (118).
Chou teaches (e.g. FIG. 3) wherein a second trench (OP2) is deeper (D2, deeper by depth D3) than a first trench (D1) (¶ [0032],[0033]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee with the second trench deeper than the first trench as suggested by the drawings of Lee and as taught by Chou in order to improve the gate-to-drain capacitance (Chou ¶ [0003]) and/or reduce the risk of the gate structure from suffering from a high electric field (Chou ¶ [0032],[0037]) and/or reduce leakage currents and improve breakdown voltages (Chou ¶ [0046]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0365718 A1 to Lee et al., “Lee”, in view of U.S. Patent Application Publication Number 2019/0288081 A1 to Shindome et al., “Shindome”.
Regarding claim 9, although Lee discloses the transistor of claim 1, Lee fails to clearly teach wherein the barrier layer (108) has a recess, and the first dielectric layer (110) extends into the recess, wherein the second trench (120 or 122) is formed over the recess.
Shindome teaches (FIG. 12, ¶ [0091]-[0100]) wherein a barrier layer (20) has a recess (20d with thickness t4), and a first dielectric layer (62) extends into the recess, and wherein a second trench (trench above 20d filled with 40) is formed over the recess.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee with a recess under the second trench as taught by Shindome in order to reduce or relax the electric field of the stress in the off-state (Shindome ¶ [0103]) and/or stabilize characteristics such as the fluctuation in threshold voltage (Shindome ¶ [0101]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0365718 A1 to Lee et al., “Lee”, in view of U.S. Patent Application Publication Number 2016/0079405 A1 to Saki, “Saki”.
Regarding claim 10, although Lee anticipates the transistor of claim 1, Lee fails to clearly teach wherein the second dielectric layer (112) is thicker than the first dielectric layer (110).
Saki teaches wherein a second dielectric layer (41) is thickened (¶ [0056]-[0058]) to be thicker (e.g. 100-300 nm, ¶ [0056],[0068]) than a first dielectric layer (40 of thickness 10-30 nm ¶ [0062]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee with the second dielectric (112) thicker than the first dielectric (110) as suggested by Saki in order to decrease the internal stress (Saki ¶ [0043]--[0051],[0056]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the relative stress making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
	
Claims 14-16,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0365718 A1 to Lee et al., “Lee”, in view of U.S. Patent Application Publication Number 2015/0123139 A1 to Kim et al., “Kim”.
Regarding claim 14, Lee discloses a method (FIG. 2A-2H) of fabricating a transistor, the method comprising:
forming source and drain contacts (114 and 116, ¶ [0018]) on a buffer layer (104, ¶ [0013],[0016]);
forming a barrier layer (108, ¶ [0013],[0017]) on the buffer layer (104), between future locations of the source and drain contacts (114 and 116);
forming a conductive member (109) on the barrier layer, wherein the conductive member comprises a p-doped III-V compound (¶ [0039]);
forming a dielectric stack (110 and 112, ¶ [0018]-[0020]) on the barrier layer (108) and on the conductive member (109), wherein the dielectric stack comprises a first dielectric layer (110) and a second dielectric layer (112) on the first dielectric layer;
forming a first trench (FIG. 2F trench 118, ¶ [0028]) and a second trench (FIG. 2F trench 120 or 122, ¶ [0028]) in the dielectric stack, wherein the first trench (118) extends to the conductive member (109), and wherein the second trench (120 or 122) extends to the first dielectric layer (110); and
forming (FIG. 2G) a gate metal (e.g. 126, ¶ [0028]) on the dielectric stack, wherein the gate metal contacts the conductive member through (portion 124) the first trench (118), and wherein the gate metal (portion 130 or 132) contacts the first dielectric layer (110) through the second trench (120 or 122).
Lee fails to clearly teach wherein the barrier layer (108) is formed between the source and drain contacts.  Rather, Lee teaches forming the source and barrier contacts after the barrier layer is formed.
Kim teaches (e.g. FIG. 2B) forming a barrier layer (282 and 284, ¶ [0064]) between source and drain contacts (242 and 244, ¶ [0064]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Lee by forming the barrier layer between the source and drain contacts as suggested by Kim in order to desirably bridge the source and drain electrodes to the conductive structure (Kim ¶ [0025],[0064]) and prevent undesirable hole injection thereby reducing gate forward voltage (Kim Abstract, ¶ [0057],[0059]). 

Regarding claim 15, Lee in view of Kim yields the method of claim 14, and Lee further teaches wherein forming the dielectric stack comprises:
depositing (FIG. 2A) a first dielectric material (110) on the barrier layer (108) and the conductive member (109);
depositing (FIG. 2A) a second dielectric material (112) on the first dielectric material (110);
forming (FIG. 2F) the first trench (118) in the first dielectric material (110) and the second dielectric material (112) over the conductive member (109) to form the first dielectric layer (110); and
forming the second trench (120 or 122) in the second dielectric (112) material to form the second dielectric layer (112).

Regarding claim 16, Lee in view of Kim yields the method of claim 14, and Lee further teaches (FIG. 2F) forming the second trench (120) adjacent to the first trench (118).

Regarding claim 19, Lee in view of Kim yields the method of claim 14, and Lee further teaches forming the source and drain contacts (136 and 138) on opposite sides of the gate metal (126) such that the second trench (120) is between the conductive member (109) and the drain contact (138).

Regarding claim 20, Lee in view of Kim yields the method of claim 14, and Lee further teaches wherein forming the gate metal (126) comprises depositing metal (FIG. 2G, ¶ [0028],[0039],[0049]) into the first trench (118) and the second trench (120 or 122).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0365718 A1 to Lee et al., “Lee”, in view of U.S. Patent Application Publication Number 2015/0123139 A1 to Kim et al., “Kim”, as applied to claim 14 above, and further in view of U.S. Patent Application Publication Number 2019/0288081 A1 to Shindome et al., “Shindome”.
Regarding claim 17, although Lee in view of Kim yields the method of claim 14, Lee fails to clearly teach forming a recess in the barrier layer; and depositing the first dielectric material in the recess.
Shindome teaches (FIG. 12, ¶ [0091]-[0100]) wherein a barrier layer (20) is formed to have a recess (20d with thickness t4), and wherein first dielectric layer (62) is deposited into the recess.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Lee in view of Kim by forming a recess under the second trench as taught by Shindome in order to reduce or relax the electric field of the stress in the off-state (Shindome ¶ [0103]) and/or stabilize characteristics such as the fluctuation in threshold voltage (Shindome ¶ [0101]).

Regarding claim 18, Lee in view of Kim in view of Shindome yields the method of claim 17, and Shindome further teaches forming the second trench (trench above 20d filled with 40, similar to Lee’s trench 120) is formed in a second dielectric material over the recess.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891